Citation Nr: 0532551
Decision Date: 12/02/05	Archive Date: 03/02/06

DOCKET NO, 09 09-728                        DATE DEC 02 2005

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a neck disability.

INTRODUCTION

The veteran served on active duty from September 1970 until August 1973.

The matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify you if further action is required on your part.



REMAND

Upon review of the claims folder, the Board finds that additional development is warranted.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior medical treatment. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c)(4) (2004). The veteran was last afforded a VA medical examination for compensation purposes in March 2003. The report of that examination does not indicate that the examiner reviewed the pertinent medical records contained in the veteran's claims file. In addition, the examiner did not provide findings or analysis to permit evaluation of the veteran's neck disability in light of DeLuca v. Brown, 8 Vet. App. 202 (1995) (held that when a veteran alleges functional loss due to pain, the provisions of38 C.F.R. §§ 4.40 and 4.45 must be considered). Under 38 C.F.R. § 4.40 (2005), disability of the musculoskeletal system includes functional loss due to pain, if supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, so a part that becomes painful on use must be regarded as seriously disabled. Under 38 C.F .R. § 4.45 (2005), the joint disability factors to be considered include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

The veteran is service connected for a disability of the neck, characterized as "muscle spasm, neck, bilateral, symptomatic (also claimed as stiff neck)." Current diagnoses are varied and include cervical spondylosis with osteophyte at multiple levels, C3-C7; cervical degenerative disc disease; and cervical canal stenosis. The record raises but does not resolve the question as to whether and, if so, to what extent, the veteran's currently diagnosed cervical spine disabilities are manifestations of or are etiolologically related to her service connected neck disability. Hence, a medical opinion is necessary to resolve this question and to assess the current nature and extent of the disability at issue. VAOPGCPREC 11-95 (Where the last examination does not clearly address the relationship between

-2

current disability and prior diagnosis, a new examination report should be prepared. )

Another VA medical examination also is required because the veteran stated in the March 2004 substantive appeal that her disabilities had worsened significantly over time. She stated that she was experiencing more pain in the neck and in her arms and hands. She also indicated that she would be undergoing a cervical spinal fusion that would result in further limitation of motion of that segment of the spine. The planned spinal surgery is also noted in a copy of a private medical record entry of October 2003, which is on file. As a.result, another VA examination must be conducted in order to determine the current severity of the service-connected condition. See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a reexamination will be requested when the evidence indicates there has been a material increase in disability since the last examination).

On remand, the RO should also ask the veteran if she has received VA treatment for the disabilities at issue since January 2004, the date of the most recent VA outpatient treatment records in the claims folder, and whether she has received private medical treatment since October 2003. If so, the RO should take all necessary action to obtain those records, including any records of surgery that may have been performed on the cervical spine.

In addition, the veteran has identified some records of prior treatment which are not included in the claims file and which there is no indication that there has been an attempt by the RO to obtain them. The duty to assist includes obtaining relevant records (including private records) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain, and that whenever the Secretary, after making such reasonable efforts, is unable to obtain all of the relevant records sought, the Secretary shall notify the claimant that the Secretary is unable to obtain records with respect to the claim. 38 U.S.C. § 5103A(b)(1), (2).

Accordingly, the case is REMANDED for the following actions:

-3


1. Attempt to obtain copies of medical treatment records from VAMC Boston for 1985 and the VAMC in Lowell for the period 1980-1985 (one 1976 Lowell record is in the file) as identified by the veteran. If they are non-existent or unavailable, a statement to that effect should be included in the file. See 38 C.F.R. § 3.159 (2005).

2. Obtain any reports of private medical treatment since October 2003 pertaining to the veteran's service-connected neck disability from any health care provider identified by the veteran, including the records of any hospital, surgical and subsequent treatment.

3. Obtain any records of medical treatment afforded the veteran at the V AMC Charleston, South Carolina, subsequent to January 2004.

4. After all available medical records have been obtained, schedule the veteran for a VA orthopedic examination to ascertain the nature and severity of her service connected neck disability. The veteran's claims folder must be made available to and reviewed by the examiner in coni unction with the examination. The examiner should conduct a thorough examination, and all appropriate tests should be accomplished. . In particular, the examiner should respond to the following:

a. What are the veteran's current disabilities of the neck and/or cervical spine?

b. The veteran is service connected for "muscle spasm, neck, bilateral, symptomatic (also

-4



claimed as stiff neck)." Is it as least as likely as not (50 percent probability or greater) that any other current disability of the neck and/or cervical spine is etiologically related to or a progression of the veteran's service connected disability? If there is no such etiological relationship, is it at least as likely as not (50 percent probability or greater) that the manifestations of the veteran's service connected disability can reasonably be disassociated from those of any other current disability of the neck and/or cervical spine?

c. What is the range of motion of the cervical spine? Is ankylosis present and, if so, to what extent?

d. Does the veteran have any neurologic or other impairment that is due to her service-connected neck disability, including any impairment of the right shoulder and/or the upper extremities? If such impairment is found, please indicate the specific nerve group(s) affected and comment on the degree of impairment found (e.g., complete or incomplete (mild, moderate, or severe) paralysis) and comment on the existence and frequency or severity (as appropriate) of each of the following symptoms: neuropathy, characteristic pain, muscle spasm, and/or absent reflexes, etc.

e. If the veteran's service connected neck/cervical spine disability results in degenerative disc disease of the cervical spine or if the service connected disability cannot be

-5



disassociated from any co-existing cervical degenerative disc disease, has the veteran experienced any incapacitating episodes over the previous 12 months as a result of her service connected neck disability? Provide the duration of each such episode. (An incapacitating episode is defined as a period of acute signs and symptoms requiring bed rest and treatment by a physician).

f. Does the veteran's service connected neck disability result in weakened movement, excess fatigability, incoordination, or pain on use (if feasible, the examiner should note the degree of any additional range of motion loss due to these symptoms, or more specifically, should note the degree of movement at which any such symptoms begin)?

g. If so, does pain significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time?

5. After the development requested above has been completed, the record should be reviewed and the case should be readjudicated, with appropriate consideration of the matter of secondary service connection for any additional disability of the neck and/or cervical spine, all pertinent rating criteria, both old and new (i.e., those found at 68 Fed. Reg. 51454-51458 (Aug. 27, 2003", and of DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59. In addition, consider whether the claim should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under

-6



the provisions of38 C.F.R. § 3.321(b)(1) and § 4.16(b) (2005). If the benefit sought on appeal remains denied, the veteran and her representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

-7




